Title: American Philosophical Society’s Instructions to André Michaux, [ca. 30 April 1793]
From: Jefferson, Thomas
To: Michaux, André



[ca. 30 Apr. 1793]

To Mr. Andrew Michaud.
Sundry persons having subscribed certain sums of money for your encouragement to explore the country along the Missouri, and thence Westwardly to the Pacific ocean, having submitted the plan of the enterprize to the direction of the American Philosophical society, and the Society having accepted of the trust, they proceed to give you the following instructions.
They observe to you that the chief objects of your journey are to find the shortest and most convenient route of communication between the US. and the Pacific ocean, within the temperate latitudes, and to learn such particulars as can be obtained of the country through which it passes, it’s productions, inhabitants and other interesting circumstances.
As a channel of communication between these states and the Pacific ocean, the Missouri, so far as it extends, presents itself under circumstances of unquestioned preference. It has therefore been declared as a fundamental object of the subscription, (not to be dispensed with) that this river shall be considered and explored as a part of the communication sought for. To the neighborhood of this river therefore, that is to say to the town of Kaskaskia, the society will procure you a conveyance in company with the Indians of that town now in Philadelphia.
From thence you will cross the Missisipi and pass by land to the nearest part of the Missouri above the Spanish settlements, that you may avoid the risk of being stopped.
You will then pursue such of the largest streams of that river, as shall lead by the shortest way, and the lowest latitudes to the Pacific ocean.
When, pursuing these streams, you shall find yourself at the point from whence you may get by the shortest and most convenient route to some principal river of the Pacific ocean, you are to proceed to such river, and pursue it’s course to the ocean. It would seem by the latest maps as if a river called Oregan interlocked with the Missouri for a considerable distance, and entered the Pacific ocean, not far Southward of Nootka sound. But the Society are aware that these maps are not to be trusted so far as to be the ground of any positive instruction to you. They therefore only mention the fact, leaving to yourself to verify it, or to follow such other as you shall find to be the real truth.

You will, in the course of your journey, take notice of the country you pass through, it’s general face, soil, rivers, mountains, it’s productions animal, vegetable, and mineral so far as they may be new to us and may also be useful or very curious; the latitude of places or materials for calculating it by such simple methods as your situation may admit you to practice, the names, numbers, and dwellings of the inhabitants, and such particularities as you can learn of their history, connection with each other, languages, manners, state of society and of the arts and commerce among them.
Under the head of Animal history, that of the Mammoth is particularly recommended to your enquiries. As it is also to learn whether the Lama, or Paca of Peru is found in those parts of this continent, or how far North they come.
The method of preserving your observations is left to yourself, according to the means which shall be in your power. It is only suggested that the noting them on the skin might be best for such as are most important, and that further details may be committed to the bark of the paper birch, a substance which may not excite suspicions among the Indians, and little liable to injury from wet, or other common accidents.By the means of the same substance you may perhaps find opportunities, from time to time, of communicating to the society information of your progress, and of the particulars you shall have noted.
When you shall have reached the Pacific ocean, if you find yourself within convenient distance of any settlement of Europeans, go to them, commit to writing a narrative of your journey and observations and take the best measures you can for conveying it by duplicates or triplicates thence to the society by sea.
Return by the same, or such other route, as you shall think likely to fulfill with most satisfaction and certainty the objects of your mission; furnishing yourself with the best proofs the nature of the case will admit of the reality and extent of your progress. Whether this shall be by certificates from Europeans settled on the Western coast of America, or by what other means, must depend on circumstances.
Ignorance of the country thro’ which you are to pass and confidence in your judgment, zeal, and discretion, prevent the society from attempting more minute instructions, and even from exacting rigorous observance of those already given, except indeed what is the first of all objects, that you seek for and pursue that route which shall form the shortest and most convenient communication between the higher parts of the Missouri and the Pacific ocean.
It is strongly recommended to you to expose yourself in no case to unnecessary dangers, whether such as might affect your health or  your personal safety: and to consider this not merely as your personal concern, but as the injunction of Science in general which expects it’s enlargement from your enquiries, and of the inhabitants of the US. in particular, to whom your Report will open new feilds and subjects of Commerce, Intercourse, and Observation.
If you reach the Pacific ocean and return, the Society assign to you all the benefits of the subscription beforementioned. If you reach the waters only which run into that ocean, the society reserve to themselves the apportionment of the reward according to the conditions expressed in the subscription.
They will expect you to return to the city of Philadelphia to give in to them a full narrative of your journey and observations, and to answer the enquiries they shall make of you, still reserving to yourself the benefits arising from the publication of them.
